 



Exhibit - 10.37

AMENDMENT No. 8
Effective Date of Amendment No. 8: January 31, 2003

This AMENDMENT NO. 8 (“Amendment No. 8”) to that certain Portal Services
Agreement dated effective as of October 28, 1999 (the “Agreement), is made by
and between INKTOMI CORPORATION, a Delaware corporation (“Inktomi”), and
MICROSOFT CORPORATION, a Washington corporation (“Customer”).

RECITALS

The parties desire to amend the Agreement on the terms and conditions provided
herein; and

The parties hereby agree as follows:

AMENDMENT



1.   The following sentences shall be added to the end of Section 2.1.1:      
“Notwithstanding anything to the contrary contained in this Agreement, the
parties agree that with regard to Customer’s use of the Services and the search
results generated thereby, Customer is under no obligation to provide any
attribution to Inktomi or its parent company. Any attribution is at the sole
discretion of Customer.”   2.   Section 2.2 of the Agreement will be deleted in
its entirety and replaced with the following new Section 2.2:       2.2 Quality
of Services and Additional Services. Throughout the Term of this Agreement, the
Services and Inktomi Technology (including, without limitation, the Inktomi
Search Engine) and all related features, functionality, performance, support and
upgrades provided hereunder will substantially equal, with regard to both scope
and quality, to those Inktomi provides other Inktomi customers. For clarity, the
Inktomi Search Engine used to provide the Services will be substantially the
same search engine as that used by Inktomi to provide similar service to other
Inktomi customers and will include substantially the same features, database
sizes, database freshness, and functionality that are generally offered by
Inktomi to other Inktomi customers, but no less than the features, database
sizes, database freshness, and functionality set forth on Exhibits A-1 and A-2.
Inktomi will make available the latest versions of the Inktomi Search Engine on
the Services at the same time Inktomi makes such versions available to other
Inktomi customers. New Services and Inktomi Technology that are made generally
available by Inktomi to its customers on a premium or non-premium basis will be
offered to Customer no later than the same time they are offered by Inktomi to
other Inktomi customers. Furthermore, upon request, Customer may request
customized services to be provided by Inktomi which are not otherwise
contemplated or provided for by this Agreement. Such customized services shall
be mutually agreed upon by the parties and shall be set forth in the parties’
reasonable discretion, on an additional Exhibit to this Agreement, which upon
execution, shall become binding between the parties. Such customized services,
if provided pursuant to an additional Exhibit shall be provided in accordance
with the rates, charges, terms and conditions of such Exhibit and the terms of
this Agreement.   3.   The following sentences will be added to the end of
Section 2.5 of the Agreement:       “In the event Inktomi develops new Services
and Inktomi Technology that it uses, or licenses or provides separately on a
premium basis to its customers, then Inktomi shall offer such features and
functionality to Customer at most favored customer pricing as against other
Inktomi customers who have entered into agreements with Inktomi for similar
services and with similar

          Page 1 of 4   CONFIDENTIAL   Inktomi — Microsoft Amendment No. 8
Portal Services Agreement

 



--------------------------------------------------------------------------------



 





    contract terms as those described herein.   4.   Section 9.1 of the
Agreement will be modified as follows (amendments in italics):       9.1 Term.
The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue through December 31, 2005. The parties may agree to renew the
Agreement on mutually agreed upon terms.   5.   Section 9.4 is hereby deleted in
its entirety and replaced with the following new Section 9.4       9.4
Termination Without Cause. Upon ninety (90) days prior written notice to
Inktomi, Customer may terminate this Agreement in part (as detailed here) or in
its entirety without cause. Termination by Customer of this Agreement as it
applies to an individual territory will not affect any other territory and in
such cases, the Agreement will remain in full force and effect with regard to
the remaining territories. In addition, if Customer no longer wishes to receive
either the General Search Services or the Site Search Services, upon ninety
(90) days prior written notice to Inktomi, Customer may terminate such portions
of this Agreement that relate to the General Search Services or the Site Search
Services, as the case may be, provided, that if Customer elects to terminate the
Site Search Services portion of this Agreement, Customer shall have no further
obligation to pay monthly service fees following the date of such termination.  
6.   Section 4 of Amendment No. Three to the Portal Service Agreement will be
deleted and replaced with the following:       “To the extent offered by
Inktomi, Customer shall have the option of receiving news content and search
services through Inktomi’s “Moreover News Feed” service (the “Moreover News Feed
Service”), or a successor service provided that the parties mutually agree upon
such successor service. In the event Customer elects to receive or discontinue
the Moreover News Feed Service or successor service, Customer shall so notify
Inktomi in writing. Customer shall not be charged any additional fee or charge
for receiving the Moreover News Feed Service. With regard to the Moreover News
Feed, or any successor service, Inktomi will use commercially reasonable efforts
to: (i) continue to include feeds from sources that were available from Moreover
as of January 1, 2003; and (ii) have Moreover add the harvestable, supplementary
feeds from the sources listed in Exhibit C within ninety (90) days of the
Effective Date of this Amendment No. 8.   7.   A new Exhibit C is hereby added
(see attached Exhibit C).   8.   For avoidance of doubt, if Inktomi pays another
third party Paid Inclusion Fees that are more favorable than those provided to
Customer under Amendment #2 of the Agreement and such more favorable Paid
Inclusion Fees are offered by Inktomi to such third party as part of an
agreement for similar services, with similar contract terms as those described
under this Agreement, then Inktomi shall offer Customer the benefit of such more
favorable Paid Inclusion Fees.   9.   Inktomi shall meet with Customer (at least
once per calendar quarter) to discuss Inktomi’s roadmap indicating the new
features and/or functionality that Inktomi may offer as part of the Services or
on a premium basis to its third party customers.

          Page 2 of 4   CONFIDENTIAL   Inktomi — Microsoft Amendment No. 8
Portal Services Agreement

 



--------------------------------------------------------------------------------



 





    Defined terms herein have the same meaning as set forth in the Agreement,
except as otherwise provided.       This Amendment No. 8 amends, modifies and
supersedes to the extent of any inconsistencies, the provisions of the
Agreement. Except as expressly amended by this Amendment No. 8, the Agreement
remains in full force and effect.       IN WITNESS WHEREOF, the parties have
executed this Amendment No. 8 as of the Amendment No. 8 Effective Date set forth
above. All signed copies of this Amendment No. 8 are deemed originals. This
Amendment No. 8 does not constitute an offer by either party. This Amendment
No. 8 is effective upon execution on behalf of Company and Microsoft by their
duly authorized representatives.

      INKTOMI CORPORATION   MICROSOFT CORPORATION       4100 E. Third Avenue,
Mail Stop FC2-5
Foster City, CA 94404   One Microsoft Way
Redmond, WA 98052-6399      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Sign)   (Sign)             /s/ Vishal Makhijani

--------------------------------------------------------------------------------

  /s/ John Krass

--------------------------------------------------------------------------------

Name(Print)   Name(Print)             Vishal Makhijani

--------------------------------------------------------------------------------

  John Krass

--------------------------------------------------------------------------------

Title    GM   Title    PVM

          Page 3 of 4   CONFIDENTIAL   Inktomi — Microsoft Amendment No. 8
Portal Services Agreement

 